DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 08/19/2020. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tessellation unit” in claims 9-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 9-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and equivalents thereof, since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose specific structures for performing recited functions. It is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites “the ID of the vertex ID of the vertex”. It’s unclear which ID this limitation refers to. It possibly means “the ID of the vertex”. Furthermore, Claim 1 recites “IDs of each vertex” which implies there are multiple IDs for one vertex. It’s unclear using the vertex IDs to calculate UV coordinates”. It’s unclear which IDs “the vertex IDs” refers to -- “IDs of each vertex”, “the ID of the vertex ID of the vertex”, “IDs of parent vertices”, or a combination of some or all of them. Applicant is suggested to use consistent terminology when referring to the same feature.
Claims 9 and 18 recites similar limitations of claim 1, and are therefore rejected. Other claims are dependent from claim 1, 9 or 18, and are therefore rejected.
Furthermore, Claim 2 recites “the sub-division sequence” which lacks antecedent basis. The claim (and its parent claims) does not define a sub-division sequence. Claims 10 and 19 recite similar features and are therefore rejected.
Claim 3 recites “the tessellation process” which lacks antecedent basis. The claim (and its parent claims) does not define a tessellation process. Claims 11 and 20 recite similar features and are therefore rejected.
Claim 6 recites “the second function” which lacks antecedent basis. The claim (and its parent claims) does not define a second function. Claim 14 recites similar features and is therefore rejected.
Claim 8 recites “the vertex UV corresponding to the vertex ID” which lacks antecedent basis. The claim (and its parent claims) does not define a vertex UV. Examiner further notes that a “vertex UV” can refer to a UV map or a UV coordinate. Clarification is needed. Claim 16 recites similar features and is therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howson (US 20170069132 A1, cited on IDS 8/19/2020), in view of Markus Grabner, “Compressed Adaptive Multiresolution Encoding” (Cited on IDS 8/19/2020. Hereinafter “Grabner”)
Regarding Claim 1, Howson discloses a method of performing tessellation in a computer graphics system, the method comprising: 
receiving, in a tessellation unit, an ID of a primitive ([0079] “In step S410, the fetch unit 316 of the rasterisation logic 306 receives the control stream data for a tile from the control stream memory 326.”); 
processing control stream data to generate IDs of each vertex in the primitive ([0075] “The control stream data for a tile includes identifiers of input graphics data items which are to be used for rendering the tile, e.g. primitives from the graphics memory 322 which, when transformed, are positioned at least partially within the tile or primitives from the graphics memory 322 from which sub-primitives are derived which are positioned at least partially within the tile.” [0088] “The sub-primitive is composed of one or multiple graphics data items, which may be generated by different operations. For instance, a tessellation-generated triangle is composed of three graphics data items ; 
processing control stream data to generate IDs of parent vertices ([0088] “As described in more detail below, it may be the case that some but not all of the graphics data items (e.g. vertices) for a sub-primitive are stored in the cache 336; and if this is the case then the graphics data items for the sub-primitive that are stored in the cache can be retrieved from the cache 336, and the graphics data items for the sub-primitive that are not stored in the cache can be derived.”); 
using the vertex IDs to calculate UV coordinates for each vertex in the primitive and the parent vertices for the sub-set of the vertices in the primitive ([0073] “The hull shader instances 506 prepare the tessellation factors 507.sub.A and 507.sub.B, and the tessellators 508 perform the tessellation to generate the vertex UV coordinates 509.sub.A and 509.sub.B that define the tessellated primitives.” [0082] “For example, the sub-primitive indication for primitive 520.sub.A010 as shown in FIG. 5 may be a hierarchical index which identifies that the primitive 520.sub.A010 is derived from a sequence of graphics data items including the patch input control points 504.sub.A, the patch output data 505.sub.A in conjunction with the vertex UV coordinates 509.sub.A, the tessellation generated primitive 512.sub.A0 and the geometry shader generated ; and 
generating, using a Domain Shader, vertex data for each vertex in the primitive from the calculated UV coordinates ([0073] “Vertex data for vertices of tessellated primitives (which are defined by the vertex UV coordinates 509 from tessellators 508, and the output control points and other graphics patch data items 505 from hull shaders 506) are input into the domain shader instances 510 which are used to manipulate the tessellated vertices, e.g. to apply a height map to the vertices, etc.”).
Howson does not expressly teach truncating the ID of the primitive in a plurality of different places, and for a sub-set of the vertices in the primitive, truncating the ID of the vertex ID of the vertex in a plurality of different places.
However, in the same field of endeavor, Grabner discloses or at least render the following features obvious: truncating the ID of the primitive in a plurality of different places to generate IDs of each vertex in the primitive (Section 3.1, “In contrast to assigning more or less arbitrary indices to mesh vertices [Hoppe96] or having vertex indices reflect simplification order [EllS99], in CAME each vertex is identified by the path to be taken in the simplification hierarchy from the root to the corresponding node. These node identificators are simply bit strings with “0” for the left branch (vt) and “1” for the right branch (vu) as indicated in Figure. 2… It is therefore sufficient to store only those portions of the strings relative to the node containing vertex vs in Figure 2(b).” Section 3.1.1, “We store n1, n2, and n3 together with the vertex split record of vs. Therefore any information required to reconstruct triangle f is known as soon as vs is split (see Figure 2). By evaluating the relative paths ni, each triangle can 1, n2, n3 and vs can be obtained by truncating the ID of a primitive; a ID of each vertex can then be obtained by combing vs with each of n1, n2, and n3.), and
for a sub-set of the vertices in the primitive, truncating the ID of the vertex ID of the vertex in a plurality of different places to generate IDs of parent vertices (Section 3.1.1, “Following the refinement criteria and mesh dependency enforcements, the active vertex front is moved up or down, which corresponds to collapsing or expanding nodes of the hierarchy, respectively… Moving up and down one level in the hierarchy simply corresponds to truncating and appending one bit, respectively, at the end of the bit string identifying a triangle’s vertex in the current level of detail.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Howson with the feature of truncating the ID of the primitive in a plurality of different places to generate IDs of each vertex in the primitive, and for a sub-set of the vertices in the primitive, truncating the ID of the vertex ID of the vertex in a plurality of different places to generate IDs of parent vertices. Doing so could efficiently store and retrieve control stream data for vertices.
Regarding Claim 2, Howson-Grabner discloses the method according to claim 1, wherein the ID of a primitive comprises a sequence of bits describing the sub-division sequence used to generate the primitive (Grabner, Section 3.1, see the equations for v1, v2, v3 or n1, n2, n3.).
Regarding Claim 9, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 9.
Claim 10, it recites similar limitations of claim 2 but in a system form. The rationale of claim 2 rejection is applied to reject claim 10.
Regarding Claim 18, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 2 but in a medium form. The rationale of claim 2 rejection is applied to reject claim 19.

Claims 3, 4, 6, 7, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howson, in view of Grabner, further in view of Tatarchuk et al, “Real-Time Tessellation on GPU” (Cited on IDS 8/19/2020. Hereinafter “Tatarchuk”).
Regarding Claim 3, Howson-Grabner discloses the method according to claim 1, wherein the ID of a primitive comprises a sequence of bits that specifies a sequence taken during the tessellation process (Grabner, Section 3.1, “in CAME each vertex is identified by the path to be taken in the simplification hierarchy from the root to the corresponding node.” ).
In the same field of endeavor, Tatarchuk discloses wherein the ID of a primitive comprises a sequence of bits that specifies a recursive sequence taken during the tessellation process (page 4, “Recursively apply subdivision rule”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Howson-Grabner with the feature of specifying a recursive sequence during tessellation process. It’s well-known in the art that the recursive sequence is very efficient in processing hierarchy data structures. It is a common designer’s choice to implement a recursive sequence during 
Regarding Claim 4, Howson-Grabner-Tatarchuk discloses the method according to claim 3, wherein the recursive sequence defines a subdivision hierarchy and truncating the ID of the primitive in a plurality of different places to generate IDs of each vertex in the primitive comprises: performing a first truncation according to a first function that steps one step back up the subdivision hierarchy to generate a first vertex ID (Grabner, Section 3.1.1, “Following the refinement criteria and mesh dependency enforcements, the active vertex front is moved up or down, which corresponds to collapsing or expanding nodes of the hierarchy, respectively… Moving up and down one level in the hierarchy simply corresponds to truncating and appending one bit, respectively, at the end of the bit string identifying a triangle’s vertex in the current level of detail.”); performing two further truncations according to a second function to generate second and third vertex IDs, wherein the second function steps two steps back up the subdivision hierarchy to generate the second vertex ID (Grabner, Section 3.1, n2 has two bits which means that a function stepping two steps back up the subdivision hierarchy needs to be performed in the vertex ID generation process) and steps S steps back up the subdivision hierarchy to generate the third vertex ID, wherein a value of S is determined by the ID of the primitive (Grabner, Section 3.1, last paragraph “where n3 also has to include the number n3.up of levels to go up in the hierarchy (dashed line in Figure 2(b)) to reach the common junction v’s of all vertex paths of triangle f.”).
Claim 6, Howson-Grabner-Tatarchuk discloses the method according to claim 3, wherein the recursive sequence defines a subdivision hierarchy and for the sub-set of the vertices in the primitive, truncating the vertex ID of the vertex in a plurality of different places to generate IDs of parent vertices, comprises: for the sub-set of the vertices in the primitive, performing two truncations according to the second function to generate a first parent vertex ID and a second parent vertex ID, wherein the second function steps two steps back up the subdivision hierarchy to generate the first parent vertex ID (Grabner, Section 3.1.1, “Following the refinement criteria and mesh dependency enforcements, the active vertex front is moved up or down, which corresponds to collapsing or expanding nodes of the hierarchy, respectively… Moving up and down one level in the hierarchy simply corresponds to truncating and appending one bit, respectively, at the end of the bit string identifying a triangle’s vertex in the current level of detail.”) and steps S steps back up the subdivision hierarchy to generate the second parent vertex ID, wherein a value of S is determined by the vertex ID (Grabner, Section 3.1, last paragraph “where n3 also has to include the number n3.up of levels to go up in the hierarchy (dashed line in Figure 2(b)) to reach the common junction v’s of all vertex paths of triangle f.”).
Regarding Claim 7, Howson-Grabner-Tatarchuk discloses the method according to claim 3, wherein the recursive sequence defines a subdivision hierarchy and using the vertex IDs to calculate UV coordinates for each vertex in the primitive and the parent vertices for the sub-set of vertices in the primitive, comprises: for each vertex in the primitive: using a third function to calculate a vertex UV coordinate for the vertex from the vertex ID; and for the sub-set of the vertices in the primitive: using the third function to calculate vertex UV coordinates for the parent vertices of the vertex from the vertex IDs of the parent vertices (Howson [0073] “The hull shader instances 506 prepare the tessellation factors 507.sub.A and 507.sub.B, and the tessellators 508 perform the tessellation to generate the vertex UV coordinates 509.sub.A and 509.sub.B that define the tessellated primitives.” [0082] “For example, the sub-primitive indication for primitive 520.sub.A010 as shown in FIG. 5 may be a hierarchical index which identifies that the primitive 520.sub.A010 is derived from a sequence of graphics data items including… the patch output data 505.sub.A in conjunction with the vertex UV coordinates 509.sub.A,... This allows the transform and sub-primitive derivation logic 330 to easily identify the processing steps which are needed to derive a sub-primitive.”).
Regarding Claim 11, it recites similar limitations of claim 3 but in a system form. The rationale of claim 3 rejection is applied to reject claim 11.
Regarding Claim 12, it recites similar limitations of claim 4 but in a system form. The rationale of claim 4 rejection is applied to reject claim 12.
Regarding Claim 14, it recites similar limitations of claim 6 but in a system form. The rationale of claim 6 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 7 but in a system form. The rationale of claim 7 rejection is applied to reject claim 15.
Regarding Claim 20, it recites similar limitations of claim 3 but in a medium form. The rationale of claim 3 rejection is applied to reject claim 20.

s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howson, in view of Grabner and Tatarchuk, further in view of Lacey (US 20160358376 A1, cited on IDS 10/2/2020).
Regarding Claim 5, Howson-Grabner-Tatarchuk discloses the method according to claim 3. In the same field of endeavor, Lacey discloses wherein each vertex has an associated displacement factor ([0006] “A tessellation method is described which uses both vertex tessellation factors and displacement factors defined for each vertex of a patch which may be a quad, a triangle or an isoline.”) and the sub-set comprises only those vertices in the primitive with a displacement factor that is not equal to a maximum value of displacement factor ([0070] “The displacement factors (as calculated in block 306) may be defined such that they have a value between zero and one (i.e. they have a value in [0,1]) and the value of the displacement factor for a vertex changes dependent upon the "age" of the vertex. In order to avoid popping, the displacement factor is zero for a vertex when it is first introduced (e.g. at a particular level of detail) and then the displacement factor increases (as the level of detail increases) and must be one before the vertex becomes a parent (as the level of detail increases further).” [0083] “A displacement factor of 1 should indicate that a vertex may be a parent and should be set to its correct position in world space, possibly given by a heightmap (e.g. by sampling a grayscale image) or determined from an alternative source of equivalent information such as a Bezier surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Howson-Grabner-Tatarchuk with the feature of associating a displacement factor with each vertex and comprising in 
Regarding Claim 13, it recites similar limitations of claim 5 but in a system form. The rationale of claim 5 rejection is applied to reject claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wampler (US 20170098326 A1) – “Computer Animation of Artwork Using Fast 2-Dimensional Deformation Solving”. This reference teaches representing vertex coordinates as the real and complex portions of complex numbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHONG WU/Primary Examiner, Art Unit 2613